Title: To Alexander Hamilton from Joseph Willard, 27 August 1792
From: Willard, Joseph
To: Hamilton, Alexander



Sir,
Harvard University in CambridgeAugust 27. 1792.

I have the honor and pleasure of acquainting you, that at our last Commencement, the degree of Doctor of Laws was conferred upon you. The Corporation and Overseers of this University were happy, in having this opportunity of honoring the Society, by enrolling in their Catalogue the name of a Gentleman so highly distinguished in the literary and political world, and of publickly testifying their esteem of the Minister, to whose wisdom and unremitted exertions these United States owe so much of their present tranquility and prosperity, and the national respectability.

I shall send you a Diploma as soon as it can conveniently be engrossed. In the mean time, give me leave to subscribe,
with sentiments of the highest esteem & respect,   Sir, your most humble & obedient servant
Joseph Willard Presdt.
Alexander Hamilton Esqr.
